Title: To James Madison from Abraham B. Lindsley, 8 March 1815
From: Lindsley, Abraham B.
To: Madison, James


                    
                        
                            Sir
                        
                        NYork March 8th. 1815
                    
                    Since writing the enclosed I have learnt the Hon. Mr. Monroe is no longer Secry at War, therefore I have not forwarded to him the letter which I had addressed to him as mentioned in mine to your Excellency. If I cannot be retained on the peace establishment, I should like equally well a Marine Lieutenancy—if your Excellency would order my letters in the War

Department to be handed to the Secratary of the Navy & ask him if he could give me an appointment in the Marine Corps. I should like to go to sea & join in giving a sound chastisement to the Algerines. Your Excellency’s Most devoted Servt.
                    
                        A.B. Lindsley1st. Lt. 46th. Regt.U.S. ⟨Inf⟩y
                    
                